13‐3185 
    Bhandari v. Holder                                                         
                                                                                             BIA 
                                                                                  Christensen, IJ 
                                                                                     A200 890 903 
                                                                                                      
                                                  
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                    SUMMARY ORDER 
                                             
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).  A  PARTY 
CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL. 
     
             At a stated term of the United States Court of Appeals for the Second 
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
    Square, in the City of New York, on the 22nd day of December, two thousand 
    fourteen. 
     
    PRESENT:                   
                      GUIDO CALABRESI, 
                      RICHARD C. WESLEY, 
                      SUSAN L. CARNEY, 
                              Circuit Judges. 
    _____________________________________ 
                                                                       
    PREM BAHADUR BHANDARI,                                     
                      Petitioner,               
                                                                                     
              
                       v.                                             13‐3185 
                                                                      NAC   
               


                                                 1
ERIC H. HOLDER, JR., UNITED STATES  
ATTORNEY GENERAL,                                             
               Respondent. 
_____________________________________ 
                
FOR PETITIONER:                  Khagendra Gharti‐Chhetry, Chhetry & 
                                 Associates, P.C., New York, NY. 
 
FOR RESPONDENT:             Anthony C. Payne, Senior Litigation Counsel 
                                 (Stuart F. Delery, Assistant Attorney General, 
                                 David V. Bernal, Assistant Director, on the brief), 
                                 Office of Immigration Litigation, United States 
                                 Department of Justice, Washington, D.C. 
 
       UPON DUE CONSIDERATION of this petition for review of a Board of 

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, 

AND DECREED that the petition for review is DENIED. 

        Petitioner Prem Bahadur Bhandari, a native and citizen of Nepal, seeks 

review of an August 5, 2013 order of the BIA affirming the November 21, 2011 

decision of an Immigration Judge (“IJ”), which denied asylum, withholding of 

removal, and Convention Against Torture (“CAT”) relief.  In re Prem Bahadur 

Bhandari, No. A200 890 903 (B.I.A. Aug. 5, 2013), aff’g No. A200 890 903 (Immig. 

Ct. New York City Nov. 21, 2011).  We assume the parties’ familiarity with the 

underlying facts and procedural history in this case.  



                                          2
         Under the circumstances of this case, we have reviewed the IJ’s decision 

as supplemented by the BIA.  See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 

2005).  The applicable standards of review are well established.  See 8 U.S.C. § 

1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165‐66 (2d Cir. 2008).  

I.       Credible Fear Interview   

         Initially, the agency reasonably found that the notes from Bhandari’s 

credible fear interview were reliable and could be used to evaluate his credibility.  

See Ramsameachire v. Ashcroft, 357 F.3d 169, 180 (2d Cir. 2004) (citations omitted); 

see also Ming Zhang v. Holder, 585 F.3d 715, 724‐25 (2d Cir. 2009).  “Where the 

record of a credible fear interview displays the hallmarks of reliability, it 

appropriately can be considered in assessing an alien’s credibility.”  Ming Zhang, 

585 F.3d at 725.   

         Here, the required “hallmarks of reliability” were all present in the 

record of Bhandari’s credible fear interview.  The interview transcript was 

memorialized in a typewritten document reflecting the questions posed and 

answers given.  Ming Zhang, 545 F.3d at 725.  The interviewer asked questions 

that were plainly “designed to elicit an asylum claim,” and when Bhandari stated 



                                           3
that the Maoists threatened and beat him, for example, the interviewer asked 

Bhandari several follow‐up questions regarding how many times he was beaten, 

whether he was hospitalized, and how many times he was threatened.  

Ramsameachire, 357 F.3d at 180 (internal quotation marks omitted).  

         The record does not suggest that Bhandari was reluctant to reveal 

information to the interviewer “because of prior interrogation sessions” or past 

“coercive experiences.”  Id.  Moreover, the BIA reasonably noted that Bhandari 

had the opportunity to consult with counsel and waived his right to 

representation multiple times.  Finally, the interview was conducted with the aid 

of a Nepali interpreter over the phone, and Bhandari never suggested during the 

interview that he did not understand the interpreter.  See id. at 181. 

II.      Adverse Credibility Determination 

         For asylum applications governed by the REAL ID Act, such as 

Bhandari’s, the IJ may, considering the totality of the circumstances, base a 

credibility finding on an asylum applicant’s “demeanor, candor, or 

responsiveness,” and inconsistencies in his statements and other record evidence, 

without regard to whether they go “to the heart of the applicant’s claim.”  8 

U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163‐65.  Here, a totality of the 


                                           4
circumstances, including the inconsistencies between Bhandari’s credible fear 

interview and his asylum application and the lack of corroborating evidence, 

support the IJ’s credibility determination. 

        The agency reasonably found that the notes from Bhandari’s credible 

fear interview were inconsistent with his asylum application.  When asked 

during the credible fear interview whether he was a member of any political 

party, Bhandari said no.  He further confirmed that although his parents were 

members of the Nepali Congress Party, he did not know much about the party, 

and said that he only voted for the party once and only attended a single rally.  

His asylum application states, however, that he had been actively involved in the 

Nepali Congress Party since 1997. 

        Bhandari also stated during his credible fear interview that he was 

threatened by the Maoists on several occasions and beaten once.  In his asylum 

application, however, Bhandari describes four different incidents in which he 

was beaten so badly that he required hospitalization.  Bhandari also stated 

during the credible fear interview that the Maoists were targeting him because he 

refused to financially support their party when they visited his village, but his 

asylum application claims that the Maoists targeted him because of his 


                                         5
involvement in the Nepali Congress Party.  

         The IJ reasonably found Bhandari’s explanation for the inconsistencies – 

that after he was released, he “came to realize” that the interpreter spoke a 

different dialect of Nepali from his own – unpersuasive. Majidi v. Gonzales, 430 

F.3d 77, 79‐80 (2d Cir. 2005). 

         Finally, Bhandari failed to provide corroborating evidence sufficient to 

rehabilitate his inconsistent testimony.  See Biao Yang v. Gonzales, 496 F.3d 268, 

273 (2d Cir. 2007).  The IJ reasonably found that the letters Bhandari submitted 

were of limited weight because the authors of the various letters from 

individuals in Nepal were unavailable for cross‐examination, and the letters 

from the Nepali Congress Party and the police were unauthenticated.  See Xiao Ji 

Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006). 

         Given Bhandari’s inconsistent and uncorroborated testimony, 

substantial evidence supports the agency’s adverse credibility determination, 

which provided an adequate basis for denying him asylum, withholding of 

removal, and CAT relief.  See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 

167; see also Paul v. Gonzales, 444 F.3d 148, 155‐57 (2d Cir. 2006).   

 



                                            6
        For the foregoing reasons, the petition for review is DENIED.  As we 

have completed our review, any stay of removal that the Court previously 

granted in this petition is VACATED, and any pending motion for a stay of 

removal in this petition is DISMISSED as moot.  Any pending request for oral 

argument in this petition is DENIED in accordance with Federal Rule of 

Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).               

         

                                            FOR THE COURT:  
                                            Catherine O’Hagan Wolfe, Clerk 
 
 




                                        7